EXHIBIT 10.34 AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT, hereinafter referred to as this "Amendment", dated as of November 7, 2007, is made and entered into by and among WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the "Borrower"), the guarantors (the “Guarantors”) signatories hereto, the financial institutions (the “Lenders”) which are now or may hereafter become signatories hereto, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent for the Lenders (in such capacity, "Agent"). W I T N E S S E T H: WHEREAS, the Borrower, the Agent, and the Lenders have entered into an Amended and Restated Credit Agree­ment dated as of February 22, 2006 (the "Credit Agreement"); and WHEREAS, the Borrower has requested that the Credit Agreement and the other Loan Documents be amended in certain respects, and the Agent and the Lenders have approved such request; NOW, THEREFORE, in consideration of the premises and the mutual agreements, representations and warranties herein set forth, and for other good and valuable consideration, the Borrower, the Guarantors, the Agent, and the Lenders do hereby agree as follows: Section 1.Capitalized terms used herein that are defined in the Credit Agreement shall have the same meanings when used herein unless otherwise defined herein. Section 2.The Borrower has requested that the aggregate Commitments be increased to $575,000,000.00 pursuant to Section 2.08(d) of the Credit Agreement.This Amendment will provide for the increase of the Commitments.The aggregate Commitments are $575,000,000.00. Section 3.Schedules 2.01, 3.05(f) and 3.15 of the Credit Agreement are hereby amended to be in the respective forms of ExhibitsA, B and C attached hereto and hereby made a part hereof. Section 4.Clause (a)(ii) of the definition of Value in the Credit Agreement is amended in its entirety to read as follows:“(ii) seven and three-fourths percent (7.75%).” Section 5.Section 2.09(a) of the Credit Agreement is hereby amended to delete the reference therein to “$200,000,000.00” and amend it to be “$287,500,000.00.” Section 6.Section 5.02(b) of the Credit Agreement is hereby amended in its entirety to read as follows:“(b) a Fixed Charge Coverage Ratio of not less than 1.50:1.00 at all times.” Section 7.All references in the Loan Documents (including the Guaranty) to the “Notes” shall be deemed to include (a) the revolving promissory notes executed by the Borrower payable to the order of the various Lenders in the aggregate face amount of $575,000,000.00, and (b) the competitive promissory notes of even date herewith executed by the Borrower payable to the order of each Lender in the face amount of $287,500,000.00 each. Section 8.The Guaranty dated as of February 22, 2006 executed by the Guarantors for the benefit of the Agent and the Lenders, and every other Guaranty executed by any of the Guarantors pursuant to the Credit Agreement, are hereby amended to provide that each Guaranty shall constitute a guaranty of payment of the promissory notes described in Section 7 just as if the said promissory notes were originally described in each Guaranty. Section 9.Borrower represents and warrants that the represen­tations and warranties contained in Article III of the Credit Agreement are true and correct in all material respects on and as of the date hereof as though made on and as of such date.Borrower hereby certifies that no event has occurred and is continuing which constitutes an Event of Default under the Credit Agree­ment or which upon the giving of notice or the lapse of time or both would constitute such an Event of Default. Section 10.Except as expressly amended hereby, the Credit Agreement and the other Loan Documents shall remain in full force and effect.The Credit Agree­ment, as hereby amended, and all rights and powers created thereby or thereunder and under the other Loan Docu­ments are in all respects ratified and confirmed and remain in full force and effect. Section 11.The term "Credit Agreement" as used in the Credit Agreement, the other Loan Documents or any other instrument, document or writing furnished to the Agent or the Lenders by the Borrower shall mean the Credit Agreement as hereby amended. Section 12.This Amendment (a) shall be binding upon the Borrower, the Guarantors, the Agent and the Lenders and their respective successors and assigns (provided, however, no party may assign its rights hereunder except in accordance with the Credit Agreement); (b) may be modified or amended only in accordance with the Credit Agreement; (c) shall be governed by and construed in accordance with the laws of the State of Texas and the United States of America; (d) may be executed in several counterparts, and by the parties hereto on separate counter­parts, and each counterpart, when so executed and delivered, shall constitute an original agreement, and all such separ­ate counterparts shall constitute but one and the same agree­ment; and (e) embodies the entire agreement and understanding between the parties with respect to the subject matter hereof and supersedes all prior agreements, consents and understandings relating to such subject matter. Section 13.THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE - 2 - FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed by their respective duly authorized officers, effective as of the date first set forth herein. WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO GUARANTORS: WEINGARTEN NOSTAT, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WEINGARTEN REALTY MANAGEMENT COMPANY By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WRI/POST OAK, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO - 3 - WRI/7080 EXPRESS LANE, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WEINGARTEN/LUFKIN, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WRI/PEMBROKE, LTD., a Texas limited partnership By:Weingarten Nostat, Inc., a Texas corporation, General Partner By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WRI/LOUISIANA HOLDINGS, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WRI/TEXLA, LLC, a Louisiana limited liability company By:WRI/Louisiana Holdings, Inc., a Delaware corporation, Sole Member By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO - 4 - PARLIAMENT SQUARE CENTER, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WNI/TENNESSEE HOLDINGS, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WNI/TENNESSEE, L.P., a Delaware limited partnership By:WNI/Tennessee Holdings, Inc., General Partner By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO WEINGARTEN/INVESTMENTS, INC. By: /s/ Stephen C. Richter Name: Stephen C. Richter Title: Executive VP/CFO - 5 - Signature page to Amendment Agreement with Weingarten Realty Investors JPMORGAN CHASE BANK, N.A. as Agent and as a Lender By: /s/ Tod M. Fuller Name: Todd M. Fuller Title: First Vice President - 6 - Signature page to Amendment Agreement with Weingarten Realty Investors BANK OF AMERICA, N.A. By: /s/ Will T. Bowers, Jr. Name: Will T. Bowers, Jr. Title: Senior Vice President - 7 - Signature page to Amendment Agreement with Weingarten Realty Investors COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES By: Name: Title: By: Name: Title: - 8 - Signature page to Amendment Agreement with Weingarten Realty Investors PNC BANK, NATIONAL ASSOCIATION By: /s/ James A. Colella Name: James A. Colella Title: Senior Vice President - 9 - Signature page to Amendment Agreement with Weingarten Realty Investors COMPASS BANK By: /s/ Eric E. Ensmann Name: Eric E. Ensmann Title: Senior Vice President - 10 - Signature page to Amendment Agreement with Weingarten Realty Investors SUMITOMO MITSUI BANKING CORPORATION By: /s/ Masakazu Hasegawa Name: Masakazu Hasegawa Title: Joint General Manager - 11 - Signature page to Amendment Agreement with Weingarten Realty Investors WACHOVIA BANK, N.A. By: /s/ Cathy A. Casey Name: Cathy A. Casey Title: Managing Director - 12 - Signature page to Amendment Agreement with Weingarten Realty Investors SUNTRUST BANK By: /s/ Nancy B. Richards Name: Nancy B. Richards Title: Senior Vice President - 13 - Signature page to Amendment Agreement with Weingarten Realty Investors SCOTIABANC, INC. By: /s/ M. D. Smith Name: M. D. Smith Title: Director - 14 - Signature page to Amendment Agreement with Weingarten Realty Investors THE BANK OF NOVA SCOTIA, Acting through its San Francisco Agency By: /s/ Chris Osborn Name: Chris Osborn Title: Managing Director - 15 - Signature page to Amendment Agreement with Weingarten Realty Investors BANK OF CHINA, NEW YORK BRANCH By: Name: Title: - 16 - Signature page to Amendment Agreement with Weingarten Realty Investors U. S. BANK NATIONAL ASSOCIATION By: /s/ Ronald S. Gray Name: Ronald S. Gray Title: Senior Vice President - 17 - Signature page to Amendment Agreement with Weingarten Realty Investors MIZUHO CORPORATE BANK, LTD. By: /s/ Yasuo Imaizumi Name: Yasuo Imaizumi Title: Senior Vice President - 18 - Signature page to Amendment Agreement with Weingarten Realty Investors THE NORTHERN TRUST COMPANY By: /s/ Carol Conklin Name: Carol Conklin Title: Vice President - 19 - EXHIBIT A SCHEDULE 2.01 LENDER REVOLVING LOAN COMMITMENT (Percentage) JPMorgan Chase Bank, N.A. $ 75,000,000.00 (13.00 %) Bank of America, N.A. $ 75,000,000.00 (13.00 %) Commerzbank AG, New York and Grand Cayman Branches $ 25,000,000.00 (4.30 %) PNC Bank, National Association $ 50,000,000.00 (8.70 %) Compass Bank $ 35,000,000.00 (6.10 %) Sumitomo Mitsui Banking Corporation $ 60,000,000.00 (10.40 %) Wachovia Bank, N.A. $ 60,000,000.00 (10.40 %) SunTrust Bank $ 50,000,000.00 (8.70 %) ScotiaBanc, Inc. $ 25,000,000.00 (4.30 %) The Bank of Nova Scotia $ 20,000,000.00 (3.50 %) Bank of China, New York Branch $ 20,000,000.00 (3.50 %) U. S. Bank National Association $ 20,000,000.00 (3.50 %) Mizuho Corporate Bank, Ltd. $ 30,000,000.00 (5.20 %) The Northern Trust Company $ 30,000,000.00 (5.20 %) - 21 - Exhibit B SCHEDULE 3.05(f) Properties located in a special flood hazard area Location Property Name City County State Zip 17 Stella Link Shopping Center Houston Harris TX 77025 73 Food King Place Galveston Galveston TX 77550 99 Braeswood Square Shopping Ctr. Houston Harris TX 77096 107 Markham Square Shopping Center Little Rock Pulaski AR 72205 122 Galveston Place Galveston Galveston TX 77551 284 Tropicana Beltway Center Las Vegas Clark NV 89148 295 Tamiami Trail Shops Miami Dade FL 33184 304 Publix @ Laguna Isles Pembroke Pines Broward FL 33332 316 Mineral Springs Village Durham Durham NC 27703 334 North Creek Plaza Laredo Webb TX 78045 347 Flamingo Pines Pembroke Pines Broward FL 33027 364 Crossing At Stonegate Parker Douglas CO 80134 414 Sherman Plaza Business Park I and II Richardson Dallas TX 75081 435 Manana Office Service Center Dallas Dallas TX 75220 439 Northwest Crossing Office/Service Ctr Dallas Dallas TX 75220 444 Kempwood Industrial Houston Harris TX 77055 445 Northway Park II Houston Harris TX 77028 453 1625 Diplomat Drive Carrolton Harris TX 75006 481 Kempwood Industrial Houston Harris TX 77055 490 Citadel Building Houston Harris TX 77008 494 Jester Plaza Houston Harris TX 77018 497 Stonecrest Business Center Houston Harris TX 77099 555 Hopewell Tampa Hillsborough FL 33619 571 1919 N. Loop West Houston Harris TX 77008 662 Orleans Station New Orleans New Orleans Parish LA 70124 703 Broadway Shopping Center Galveston Galveston TX 77551 Reg Ofc Ft. Lauderdale, FL Ft. Lauderdale Broward FL 33309 The above list contains all known properties located in a special flood hazard area. The Borrower carries insurance coverage for these properties in amounts sufficient to cover it for potential losses. - 1 - Exhibit B SCHEDULE 3.05(f) Properties located in potential earthquake or seismic areas Location Property Name City State Zip 250 Buena Vista Marketplace Duarte CA 91010 251 Centerwood Plaza Bellflower CA 90706 252 Menifee Town Center Menifee CA 92584 253 Ralph's Center Redondo Beach CA 90278 254 San Marcos Plaza San Marcos CA 92069 255 Westminster Center Westminster CA 92683 256 Marketplace Castro Valley CA 94552 257 Arcade Square Sacramento CA 95821 258 Creekside Shopping Center Vacaville CA 95687 259 Discovery Plaza Sacramento CA 95833 260 Gateway Plaza Fremont CA 94538 261 Hallmark Town Center Madera CA 93637 262 Prospector's Plaza Placerville CA 95667 263 Shasta Crossroads Redding CA 96003 264 Silver Creek Plaza San Jose CA 95121 265 Southampton Shopping Center Benicia CA 94510 266 Stony Point Plaza Santa Rosa CA 95407 267 Summer Hills Plaza Citrus Heights CA 95621 268 Sunset Center Suisun City CA 94585 286 Chino Hills Marketplace Chino Hills CA 91709 307 Greenhouse Marketplace San Leandro CA 94575 326 Rancho San Marcos Village San Marcos CA 92069 335 El Camino Shopping Center Encinitas CA 92024 359 Marshall's Plaza Modesto CA 95350 368 Aurora City Place Aurora CA 80012 392 Valley Shopping Center Sacramento CA 95823 396 Freedom Centre Freedom CA 95019 397 Jess Ranch Apple Valley CA 92308 675 Tully Corners San Jose CA 95122 The above list contains all known properties located in potential earthquake of seismic areas. The Borrower carries insurance coverage for these properties in amounts sufficient to cover it for potential losses. - 2 - EXHIBIT C SCHEDULE 3.15 LIST OF SUBSIDIARIES Subsidiary Name Company # Amarillo Centers, Inc. 132 ATDNL, Inc. 145 Best in the West Holdings, LLC 016 Brookwood Square Holdings, LLC 199 Chino Hills Holdings, LLC 158 Cumberland Potranco JV 265 Cypress/Westfield, Inc. 133 El Camino Holdings, LLC 197 Falls Pointe Holdings, LLC 160 Flamingo Pines Holdings, LLC 169 GDC Riverhill Tower, LLC 795 GVR SPE I LLC 051 Heritage HT #1, LLC 045 High House Holdings LLC 282 Hollywood Hills Holdings, LLC 165 Jacinto City, Ltd. 269 Jackson West Holdings, LLC 106 Las Tiendas Holdings, LLC 101 Lincoln Place Limited Prtnrshp 242 Main/O.S.T.,Ltd. 236 Markham West Shopping Cntr L.P 237 Mesquite/Town East, Inc. 138 Nano Corp. 116 NEC Dalrock and SH 66, Ltd. 202 NOBSIL, LLC 296 North Towne Plaza JV 263 Northcross Holdings, LLC 103 Palm Coast Center, LLC 275 Parliament Square Center, Inc. 019 Pinecrest Plaza Holdings, LLC 011 Rancho San Marcos Holdings,LLC 162 Rosenberg, Ltd. 276 Roswell Corners Holdings, LLC 108 S/W Albuquerque, L.P. 211 Sheldon Center, Ltd. 266 Siempre Viva 7&8 Holdings, LLC 182 South Padre Drive L.P. 250 SPM/WRI College Station 212 SPM/WRI Overland Park, L.P. 213 SPM/WRI Rockwall, L.P. 214 Steele Creek Holdings, LLC 217 - 1 - Sugarloaf Holdings, LLC 195 Wein Bridges Smky Hill II LLC 180 Wein Bridges Smky Hill III LLC 776 Wein I-4 Clermont Landing TRS 533 Wein I-4 Clermont Landing, LLC 531 Wein. Hughes Waterford Venture 287 Wein./Miller/Thorncreek II LLC 775 Wein./Miller/Thorncreek II LLC 796 Wein/Miller Westminster JV 793 Wein/Miller/Englewood 763 Wein/Miller/Englewood LLC 798 Wein/Miller/Fiest JV 764 Wein/Miller/Fiest LLC 797 Weingarten - Fulton, LLC 264 Weingarten / Investments, Inc. 750 Weingarten Aurora Inc. 177 Weingarten Colorado, Inc. 147 Weingarten DRC Clermont TRS 532 Weingarten DRC Clermont, LLC 530 Weingarten Golden State, Inc. 156 Weingarten GS Delaware, Inc. 155 Weingarten GS, Inc. 154 Weingarten Herndon Plaza JV 224 Weingarten Lowry Inc. 178 Weingarten Miller Aurora IILLC 773 Weingarten Miller Buckingham L 781 Weingarten Miller Lowry II LLC 774 Weingarten NAP GP, LLC 027 Weingarten NAP, LP 028 Weingarten Newquist, LLC 272 Weingarten Nostat, Inc. 120 Weingarten Realty Investors 001 Weingarten Realty Mgmt. Co. 002 Weingarten Sheridan LLC 782 Weingarten Thorncreek Inc. 179 Weingarten/Arizona, Inc. 142 Weingarten/Bridges at Smky Hll 761 Weingarten/Jones Road Co, Inc. 105 Weingarten/Lubbock, Inc. 115 Weingarten/Lufkin Theatre, Inc 130 Weingarten/Lufkin, Inc. 129 Weingarten/Maine, Inc. 121 Weingarten/Miller Elizabeth JV 762 Weingarten/Miller Fiest II JV 767 Weingarten/Miller/Aurora 768 Weingarten/Miller/AuroraII LLC 049 Weingarten/Miller/Englewood JV 777 Weingarten/Miller/Lowry JV 766 - 2 - Weingarten/Miller/Thorncreek 765 Weingarten/Monvis, LLC 164 Weingarten/Monvis, LLC 286 Weingarten/New York, Inc. 134 Weingarten/Oklahoma, Inc. 123 Weingarten/Railspur, Inc. 124 Weingarten/Southgate, Inc. 127 Weingarten/Tennessee, Inc. 122 Weingarten/Village Arcade II 144 Weingarten/Village Arcade Inc. 128 Weingartern/Miller/Lowry IIC L 050 WII Ridgeway, LLC 038 Wirt Road Realty, LLC 055 WNI/Tennessee Holdings, Inc. 193 WNI/Tennessee LP 194 WR Paradise Key, LLC 068 WR Tully, L.P. 067 WRI 151 Ingram GP, LLC 753 WRI 151 Ingram LP 754 WRI 1725 Dornoch, LLC 022 WRI 1855 Dornoch, LLC 023 WRI Austin Properties GP, Inc. 117 WRI Best in the West, LLC 017 WRI Brookwood Marketplace, LLC 227 WRI Brookwood Square, LLC 190 WRI Camp Creek Mktplace II, LL 228 WRI Charleston Commons Holding 041 WRI Cottonwood Holdings LLC 112 WRI Cottonwood LLC 113 WRI Countryside Centre Holding 062 WRI Countryside Centre, LLC 063 WRI Cumberland GP, LLC 052 WRI Cumberland, LP 053 WRI El Camino, LP 198 WRI Fiesta Trails Holdings LLC 184 WRI Fiesta Trails, LP 185 WRI Flamingo Pines, LLC 170 WRI Freedom Centre, L.P. 025 WRI Galleria Holdings, LLC 039 WRI Galleria, LLC 040 WRI Gateway Station GP, LLC 751 WRI Gateway Station, LP 752 WRI Golden State, L.L.C. 710 WRI GS Partnership, L.P. 203 WRI Hopewell, LLC 037 WRI Hughes Surf City, LLC 046 WRI Hughes, LLC 044 WRI Interests, Inc. 151 - 3 - WRI Jackson West, LP 107 WRI Johnston Road Plaza, LLC 216 WRI Kennesaw, LLC 119 WRI Laguna Isles, LLC 189 WRI Lakeland, LLC 043 WRI Lakeside Marketplace, LLC 229 WRI Las Tiendas, LP 102 WRI Madera Village LLC 048 WRI Marshalls Plaza, LP 018 WRI North American Properties, 226 WRI Northcross, LP 104 WRI Northtown I, L.P. 110 WRI Northtown II, L.P. 111 WRI Oak Grove Market Center,LL 054 WRI Overton Holdings, LLC 187 WRI Overton Plaza, LP 188 WRI Parkland, LLC 024 WRI Pinecrest Plaza, LLC 012 WRI Princeton Lakes, LLC 233 WRI Ravenstone, LLC 126 WRI Regency Centre, LLC 026 WRI River Marketplace, LLC 014 WRI Roswell Corners, LLC 109 WRI Sandy Plains, LLC 186 WRI Seminole Holdings, LLC 230 WRI Seminole II, LLC 232 WRI Seminole Marketplace, LLC 231 WRI Shoppes at Bears Path, LLC 047 WRI Shoppes of S Semoran Hld 065 WRI Shoppes of S Semoran, LLC 066 WRI Siempre Viva 345, LLC 181 WRI Siempre Viva 7 and 8, LLC 183 WRI Steele Creek, LLC 218 WRI Strom, L.P. 215 WRI Sugarloaf, LLC 196 WRI Thompson Bridge, LLC 015 WRI Trautmann, L.P. 297 WRI Uintah Gardens, LLC 021 WRI Uintah Holdings, LLC 020 WRI University Palms, LLC 168 WRI University Place, LLC 013 WRI West Jordan LLC 291 WRI Westgate Ind. Holdings LLC 191 WRI Westgate Industrial, LP 192 WRI/7080 Express Lane, Inc. 149 WRI/Atlanta Park - 3658, L.P. 285 WRI/Atlanta Park, L.P. 284 WRI/Bay City, Inc. 125 - 4 - WRI/Bell Plaza, Inc. 150 WRI/Bell, Inc. 143 WRI/Central Park North, Inc. 118 WRI/Central Plaza, Inc. 146 WRI/Chino Hills, LLC 159 WRI/Custer Park, Inc. 152 WRI/De Vargas, Inc. 114 WRI/Falls Pointe, LLC 161 WRI/Greenhouse, L.P. 295 WRI/High House LLC 281 WRI/Hollywood Hills, LLC 166 WRI/Lathrop, Inc. 131 WRI/Lone Star, Inc. 172 WRI/Louisiana Holdings, INC. 175 WRI/Miller Westminster I LLC 791 WRI/Miller Westminster II LLC 792 WRI/Mini-Storage, Inc. 139 WRI/Nederland, Inc. 136 WRI/Pavilion, Inc. 171 WRI/Pembroke, Ltd. 201 WRI/Pitman Corners, Inc. 157 WRI/Post Oak, Inc. 141 WRI/Puckett, Inc. 135 WRI/Raleigh L.P. 280 WRI/Rancho San Marcos, LLC 163 WRI/Regency Park, Inc. 173 WRI/Rockwall, Inc. 174 WRI/Staples, Inc. 148 WRI/SW Park II, Inc. 137 WRI/Tamiami Trails, LLC 167 WRI/TEXLA, LLC 176 WRI/Utah Properties, L.P. 290 WRI-Charleston Commons, LLC 042 WRI-IND GP, LLC 036 WRI-RET GP, LLC 064 WRI-TC Alafaya Square, LLC 034 WRI-TC East Lake Woodlands,LLC 032 WRI-TC International Drive Val 029 WRI-TC Kendall Corners, LLC 031 WRI-TC Marketplace at Dr. Phil 035 WRI-TC Palm Lakes Plaza, LLC 033 WRI-TC South Dade Shopping Cen 030 WTSC, Inc. 140 - 5 -
